Case 1:19-cr-00551-JBW Document6 Filed 11/02/19 Page 1 of 1 PagelD #: 11
MINUTE ENTRY FOR CRIMINAL PROCEEDING

DATE: for] 19

BEFORE MAG. JUDGE 0

 

 

 

 

 

 

DOCKET NUMBER:- i A. » es Loc#: (2: VL - |. a
DEFENDANT’S NAME : Lo E Lar. Es bo ELOGM AR
tT Present _" Not Present ____ Custody ___ Bail
DEFENSE COUNSEL: Sa bie Y bvfles
Federal Defender CIA ___ Retained

ausa: WWALCHAZL GibBsco | CLERK:
INTERPRETER : (Language)
____ Defendant arraigned on the: ___ indictment ___ superseding indictment ____ probation violation
__ Defendant pleads NOT GUILTY to ALL counts.

DETENTION HEARING Held. Defendant’s first appearance.

Bond set at . Defendant released __ held pending

 

satisfaction of bond conditions.
Defendant advised of bond conditions set by the Court and signed the bond.

Surety(ies) sworn, advised of bond obligations by the Court and signed the bond.

(Additional) surety/ies to co-sign bond by

 

After hearing, Court orders detention in custody. Leave to reopen granted

Temporary Order of Detention Issued. Bail Hearing set for

 

A At this time, defense counsel states on the record that the defendant does not have a bail
application / package. Order of detention entered with leave to reapply to a Magistrate
or to the District Court Judge to whom the case will be assigned.

Order of Excludable Delay/Speedy Trial entered. Start Stop

Medical memo issued.

Defendant failed to appear, bench warrant issued.

Status conference set for @ before Judge

Other Rulings :

 

 

 

 
